DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 19th, 2021.
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 02/19/2021 is acknowledged.  The traversal is on the ground(s) that the molecular weight limitation was misinterpreted.
In response, the previous claim language was indefinite and had two different interpretations; (1) that the nanoparticles have a molecular weight >100 g/mol; (2) that adsorbates on the nanoparticles have molecular weight >100g/mol.
The present claims have been amended to clarify that interpretation (2) is the claimed subject matter desired by applicant.  This clarifying amendment does not change the restriction requirement, because the particles of Wang (US 2013/0264198) are free of adsorbates and by extension, free of adsorbates that have a molecular weight above 100 g/mol.  The common technical feature is still met by the prior art of record, and restriction is still proper under PCT 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  Step b in claim 1 recites the limitation “so as to reduce”.  In view of the present claimed invention, being directed towards a process, it is not clear whether an actual method/process step is required by this limitation or whether the property of reduction is a possibility.
There appears to be a disconnection between the reaction mixture of step b and the colloidal dispersion of step c.  For this reason and for the purposes of further examination, “so as to reduce” has been interpreted to be a method step of reducing the reaction mixture to obtain the subsequent claimed colloidal dispersion.
Claims 2-7 are rejected for indefiniteness for dependency on indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0264198 to Wang et al.
Regarding claim 1:  Wang teaches a method for preparing precious metal nanoparticles comprising:
a) providing at least one inorganic precursor for the metal nanoparticles (Wang ¶ [0029]); a monoalcoholic solvent system (e.g. ethanol; Wang ¶ [0028]) and a base/alkaline (Wang ¶ [0030]).
b) the ingredients are mixed in the absence of polymers ligands, capping agents and surfactants, and then reduced.
c) the dispersion has been interpreted to be the claimed colloidal dispersion of precious metal nanoparticles since the claimed ingredients are reacted in the claimed sequence.  Since no organic adsorbates having a molecular weight above 100 g/mol are required by Wang, the exclusion of this ingredient has been interpreted to produce a product free of an organic adsorbate free of 100 g/mol.
Regarding claim 2:  Wang teaches combinations of the claimed metals (Wang ¶ [0032]) from a very small list of precious metals.  The claimed combinations are at once envisaged.
Regarding claim 3:  Wang teaches sodium hydroxide among other claimed bases (Wang ¶ [0036]).
Regarding claim 4:  Wang teaches a solvent system comprising a monoalcohol and water (e.g. deionized water in ¶ [0045]; also trace water present in alcohol, acids and base solutions).
Regarding claim 5:  Wang shows an example with approximately 90:10 alcohol:water (50 mL ethanol to 4.5 mL base solution; ¶ [0046]).  This example is encompassed by the broad claimed range.
Regarding claim 6:  Wang teaches step a in the presence of a support (such as coating metal shells on other metal shells or carbon supports; Wang ¶ [0008]).
Regarding claim 7:  Wang recognizes centrifuging as a process step for recovering particles (Wang ¶ [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0264198 to Wang et al. as applied to claim 1 above, in view of US 2009/0004098 to Schmidt et al.
This 35 U.S.C. § 103 rejection is an alternative to the 35 U.S.C. § 102(a)(1) rejection to Wang above.  Wang recognizes that centrifugation process steps can be used; this rejection shows that it is well known and obvious to a person having ordinary skill in the art to use centrifugation and/or distillation as they are common purification means in the field of endeavor.
Regarding claim 7:  Wang recognizes the technique of centrifugation, but does not specifically require it as a process step.  Schmidt teaches purification of nanoparticles via centrifugation (¶ [0097]) and/or distillation (¶ [0053]).  Wang and Schmidt are analogous art in that they are concerned with the same technical feature of purifying nanoparticles by removing impurities and/or solvents.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to further purify the particles of Wang by centrifugation and/or distillation as claimed with the motivation of making a highly pure suspension or ultimately reducing the particles to powder form (Schmidt ¶ [0053] and [0097]).  Wang would have found this to be obvious because powder form is a recognized embodiment of his invention (Wang ¶ [0001]) and the value of more pure products is recognized (Wang ¶ [0050]).

Prior Art Cited
USPN 8,962,512 teaches a similar process with palladium acetate but does not require the claimed base reduction method.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767